TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 2, 2020



                                    NO. 03-19-00756-CV


                                 Darneshia Battle, Appellant

                                               v.

                                  Darwin Homes, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on October 15, 2019.

Darneshia Battle has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.